Title: To James Madison from David Humphreys, 29 March 1803 (Abstract)
From: Humphreys, David
To: Madison, James


29 March 1803, New York. “In compliance with a request from Mr. Thomas Bulkeley of Lisbon, now conducting the Commercial House of Messrs John Bulkeley & Son, I have the honour to forward to you the enclosed letter, which has just come to my hand. The subject of the claim of that House on the Department of State being so fully explained, I cannot doubt that a satisfactory arrangement will be made.… Any communication which you may think proper to make, will be transmitted by either Messrs Jesse & Rob: Waln or myself. Should you favour me with an answer, it would find me at New Haven.”
  

   
   RC (DNA: RG 59, DD, Spain, vol. 5). 2 pp. Marked “Copy.” Written above a 4 Apr. 1803 note from Humphreys: “The preceeding is the copy of a letter which I addressed to you on the 29th Ulto.—Since which time, I have received the enclosed from Lisbon. This I take the earliest opportunity of forwarding according to request, and have to solicit the favour of a reply.” The enclosed letters have not been identified, but one may have been John Bulkeley & Son to JM, 10 Feb. 1803.



   
   On 23 Dec. 1802 Brent had written to the Walns at Philadelphia inquiring whether they were authorized to accept the balance due John Bulkeley & Son, whose accounts were soon to be adjusted at the treasury (DNA: RG 59, DL, vol. 14). The claim was for $51,275.41, of which $50,455.05 was allowed by the treasury when the account was settled on 12 Mar. 1803 (DNA: RG 217, First Auditor’s Accounts, no. 14,051).


